DETAILED ACTION
This communication is response to the amendment filed 02/15/2022. Claims 1 and 3-17 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 4, and 6-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding applicant argument that Francini fails to disclose “determining a current round trip time, a central round trip time, a lower round trip time, and upper round trip time; calculating a required congestion window size needed to deliver the data remaining in the segment within the time available to deliver the data remaining in the segment, wherein the required congestion window size is dependent on the central round trip time; calculating a modified congestion window size, where the modified congestion window size falls within a range set around the required congestion window size, and where the modified congestion window size is relatively high when the current round trip time is close to the lower round trip time, and the modified congestion window 
Francini discloses the RTT represents the time elapsed from the time TCP sender 106 transmits a data packet to the time a corresponding ACK packet transmitted by TCP receiver 112 is received by TCP sender 106. For example, the TCP source 106 may obtain the minimum RTT from the sequence of RTT samples that TCP sender 106 collects as it keeps receiving acknowledgment packets transmitted by TCP receiver 112. For example, the TCP source 106 may obtain chunk time 116 from the application server 104 or from the TCP receiver 112 (see Francini, ¶ 0028). Francini also discloses when the propagation delays of the forward and reverse data paths of TCP connection 114 between TCP sender 106 and TCP receiver 112 are fixed, the most accurate approximation of the minimum RTT is given by the minimum of all the RTT samples collected up to the time when the minimum RTT is used (see Francini, ¶ 0032). By determining the minimum RTT and the maximum RTT from RTT samples, obvious there will be central RTT and current RTT from the RTT samples. Also, Francini invention is using RTT samples to control congestion window, which is also what the claimed invention is also doing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 6, 8, and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2015/0236966 to Francini et al. (hereafter Francini) in view of US Pub. 2006/0171313 to Shimonishi (hereafter Shimonishi).

Regarding claim 1, Francini discloses a method of delivering content from a server to a client over a network, said content comprising a plurality of temporal segments having an associated time available for delivery, and each of the temporal 
a) delivering a first portion of a temporal segment from the server to the client (see Francini, Fig 2, step 202; ¶ 0034: where the sender RTT sample to arrive, the RTT being determined based on the received acknowledgment packets; ¶ 0028); 
b) measuring a plurality of round trip times associated with delivery of at least the first portion (see Francini, ¶ 0028 and ¶ 0034); 
c) determining a current round trip time, a central round trip time, a lower round trip time, and an upper round trip time from the plurality of round trip times (see Francini, ¶ 0018: The size of the congestion window of the information transmission connection 
d) calculating a required congestion window size needed to deliver the data remaining in the segment within the time available to deliver the data remaining in the temporal segment, wherein the required congestion window size is dependent on the central round trip time (see Francini, ¶ 0029: wherein the “congestion window size is determined based on the “ideal bandwidth delay product, IBDP”; ¶ 0030: where the “IBDP” is determined based on the “target rate” which gives to the “time available to deliver the date remaining in the segment/chunk”); 
e) calculating a modified congestion window size, where the modified congestion window size falls within a range set around the required congestion window size, and where the modified congestion window size is relatively high when the current round trip time is close to the lower round trip time, and the modified congestion window size is relatively low when the current round trip time is close to the upper round trip time (see Francini, Fig 1; ¶ 0036); 
f) delivering further data from the remainder of the temporal segment using the modified congestion window size from the server to the client (see Francini, Fig 2; ¶ 0036); 

h) repeating steps c) to f) using at least the plurality of round trip times from step g) (see Francini, Fig 2).
Francini does not explicitly disclose “wherein the current round trip time is a round trip time associated with a delivery or a most recent packet, the lower round trip time is a round trip time having a value lower than a value of the upper round trip time, and the central round trip time has a value between the values of the lower round trip time and the upper round trip time”.
However, Shimonishi discloses determining a current round trip time, a central round trip time, a lower round trip time, and an upper round trip time from the plurality of round trip times, wherein the current round trip time is a round trip time associated with a delivery or a most recent packet, the lower round trip time is a round trip time having a value lower than a value of the upper round trip time, and the central round trip time has a value between the values of the lower round trip time and the upper round trip time (see Shimonishi, ¶ 0043: The congestion degree estimator 1-9 estimates the circuit congestion degree with the following numerical formula 1 that is defined by the RTT at the current time point, the minimum RTT and the maximum RTT (step A6); ¶ 0045: he function for estimating the circuit congestion degree, which is a function having the characteristic that the numerical formula 1 has, i.e. the characteristic such that the circuit congestion degree becomes less than 100% when the RTT is equal to the minimum RTT and yet the circuit congestion degree becomes 100% when the RTT is equal to the maximum RTT, is not limited to the numerical formula 1, and can be 
calculating a modified congestion window size, where the modified congestion window size falls within a range set around the required congestion window size, and where the modified congestion window size is relatively high when the current round trip time is close to the lower round trip time, and the modified congestion window size is relatively low when the current round trip time is close to the upper round trip time (see Shimonishi, ¶ 0043; ¶ 0051);
delivering further data from the remainder of the temporal segment using the modified congestion window size from the server to the client (see Shimonishi, ¶ 0043-¶ 0045; ¶ 0048; ¶ 0057); and


Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Shimonishi and incorporate it into the system of Francini to improve throughput during congestion avoidance action in a communication session (see Shimonishi, ¶ 0021).

Regarding claim 4, Francini in view of Shimonishi discloses the method as set out in claim 1, wherein the lower round trip time is a lowest value of the measured round trip times (see Francini, ¶ 0028 and ¶ 0032: minimum RTT), and the higher round trip time is the highest value of the measured round trip times (see Francini, ¶ 0035: reset rminRTT to a relatively large value (e.g., rminRTT=10 s or any other suitable value)).
Shimonishi also discloses wherein the lower round trip time is a lowest value of the measured round trip times, and the higher round trip time is a highest value of the measured round trip times (see Shimonishi, ¶ 0042-¶ 0044; ¶ 0051).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Shimonishi and incorporate it into the system of Francini to improve throughput during congestion avoidance action in a communication session (see Shimonishi, ¶ 0021).

Regarding claim 6, it is rejected for the same reasons as set forth in claim 1. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 1.

Regarding claim 8, it is rejected for the same reasons as set forth in claim 4. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 4.

Regarding claim 10, Francini in view of Shimonishi discloses the apparatus of claim 6, Francini does not explicitly disclose wherein the modified congestion window size is calculated using a minimum congestion window size, a maximum congestion window size, the higher round trip time, the lower round trip time, and the current round trip time.
However, Shimonishi discloses wherein the modified congestion window size is calculated using a minimum congestion window size, a maximum congestion window size, the higher round trip time, the lower round trip time, and the current round trip time (see Shimonishi, ¶ 0037; ¶ 0043; ¶ 0057).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Shimonishi and incorporate it into the system of Francini to improve throughput during congestion avoidance action in a communication session (see Shimonishi, ¶ 0021).

Regarding claim 11, Francini in view of Shimonishi discloses the apparatus of claim 6, Francini does not explicitly disclose wherein: the lower round trip time is a lowest value of the measured round trip times, and the higher round trip time is a highest value of the measured round trip times; and the central round trip time is determined as a mean round trip time over the measured plurality of round trip times or determined as a median round trip time over the measured plurality of round trip times.
However, Shimonishi discloses  the lower round trip time is a lowest value of the measured round trip times, and the higher round trip time is a highest value of the measured round trip times; and the central round trip time is determined as a mean round trip time over the measured plurality of round trip times or determined as a median round trip time over the measured plurality of round trip times (see Shimonishi, ¶ 0051: the terminal 1 updates the value of the maximum RTT by the RTT measurer 1-8 (step A12). With respect to the maximum RTT to be employed for updating, for example, the value of the RTT immediately before detecting the packet discarding, or the average value of the RTT values in its neighborhood is held as the maximum RTT. Additionally, in a case where the maximum RTT obtained herein is less than a pre-decided threshold, its threshold is employed as the maximum RTT. As this threshold, for example, the RTT at the current time point, or the value obtained by adding to the value of the minimum RTT a constant value or the value that increases/reduces in proportion to the estimated bandwidth obtained in the bandwidth estimator 1-7 can be employed).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Shimonishi and incorporate it into the system of Francini to improve throughput 

Regarding claim 12, Francini in view of Shimonishi discloses the apparatus of claim 6, Francini does not explicitly disclose wherein: the lower round trip time is a lowest value of the measured round trip times, and the higher round trip time is a highest value of the measured round trip times; and the central round trip time is determined as a specified fraction between the lower round trip time and the higher round trip time.
However, Shimonishi discloses  the lower round trip time is a lowest value of the measured round trip times, and the higher round trip time is a highest value of the measured round trip times; and the central round trip time is determined as a specified fraction between the lower round trip time and the higher round trip time (see Shimonishi, ¶ 0051: the terminal 1 updates the value of the maximum RTT by the RTT measurer 1-8 (step A12). With respect to the maximum RTT to be employed for updating, for example, the value of the RTT immediately before detecting the packet discarding, or the average value of the RTT values in its neighborhood is held as the maximum RTT. Additionally, in a case where the maximum RTT obtained herein is less than a pre-decided threshold, its threshold is employed as the maximum RTT. As this threshold, for example, the RTT at the current time point, or the value obtained by adding to the value of the minimum RTT a constant value or the value that increases/reduces in proportion to the estimated bandwidth obtained in the bandwidth estimator 1-7 can be employed; ¶ 0056; ¶ 0057).


Regarding claim 13, Francini in view of Shimonishi discloses the apparatus of claim 6, wherein the time available to deliver the data remaining in the temporal segment is the time available for delivery of the temporal segment minus the time elapsed since data delivery started for the temporal segment (see Francini, ¶ 0051).
Also, it will be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the time available to deliver the data remaining in the temporal segment to be the time available for delivery of the temporal segment minus the time elapsed since data delivery started for the temporal segment. One of ordinary skill in the art would have been motivated to perform this teaching based on user design preference to perform efficient data delivery. Performing this function is well-known in the art.

Regarding claim 14, Francini in view of Shimonishi discloses the apparatus of claim 6, Francini does not explicitly disclose wherein the modified congestion window size is calculated using a minimum congestion window size, a maximum congestion window size, the higher round trip time, the lower round trip time, and the current round trip time.

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Shimonishi and incorporate it into the system of Francini to improve throughput during congestion avoidance action in a communication session (see Shimonishi, ¶ 0021).

Regarding claim 15, it is rejected for the same reasons as set forth in claim 11. Although phrased as a method claim, the claim is nevertheless simple repetitions of the subject matter of claim 11.

Regarding claim 16, it is rejected for the same reasons as set forth in claim 12. Although phrased as a method claim, the claim is nevertheless simple repetitions of the subject matter of claim 12.

Regarding claim 17, it is rejected for the same reasons as set forth in claim 13. Although phrased as a method claim, the claim is nevertheless simple repetitions of the subject matter of claim 13.

Claims 3, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Francini in view of Shimonishi and further in view of US Patent 8,724,475 to Prescot et al. (hereafter Prescot).

Regarding claim 3, Francini in view of Shimonishi discloses the method as set out in claim 1, Francini does not explicitly disclose wherein the modified congestion window size falls between a minimum congestion window size and a maximum congestion window size that are set as a percentage offset from the required congestion window size.
However, Shimonishi discloses wherein the modified congestion window size falls between a minimum congestion window size and a maximum congestion window size that are set as a percentage offset from the required congestion window size (see Shimonishi, ¶ 0009: calculating the value of the ideal congestion window by employing the current RTT and the current congestion window to decide the increased-width or the reduced-width of the congestion window based upon a difference between its value and the current congestion window; ¶ 0074: in deciding the increased-width of the congestion window, the coefficient [B] in the numerical formula 4 or the numerical formula 5 explained in the third embodiment is dynamically set based upon a difference between the congestion window and the reference congestion window (step D11)).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Shimonishi and incorporate it into the system of Francini to improve throughput 
Also, Prescot discloses the well-known teaching of wherein the modified congestion window size falls between a minimum congestion window size and a maximum congestion window size that are set as a percentage offset from the required congestion window size (see Prescot, Col 2 line 55-Col 3 line14; Col 4 lines 15-30).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of wherein the modified congestion window size falls between a minimum congestion window size and a maximum congestion window size that are set as a percentage offset from the required congestion window size as taught by Prescot and incorporate it into the system of Francini to enhance network performance analysis and troubleshooting (see Prescot, Abstract).

Regarding claim 7, it is rejected for the same reasons as set forth in claim 3. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 3.

Allowable Subject Matter
Claims 5 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent 9,906,453 to Vincent discloses system and method for modifying per hop behavior of one or more expected forwarding packets.
US Patent 10,594,568 to Zhang et al. discloses updating RTTs within a current sliding period upon receiving an ACK message from a client device; calculating a maximum RTT, a minimum RTT and an average RTT within the current sliding period; obtaining an amount of data in the latest RTT; calculating a minimum speed, a maximum speed and an average speed respectively, according to the amount of data in the latest RTT, and the maximum RTT, the minimum RTT and the average RTT within the current sliding period.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645. The examiner can normally be reached Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHEED GIDADO/           Primary Examiner, Art Unit 2464